Title: To George Washington from Philip Schuyler, 18 June 1780
From: Schuyler, Philip
To: Washington, George



My Dear Sir
Philadelphia June 18th 1780

On my way hither I found at Trenton fifteen hundred Barrels of flour and learnt two hundred more were at Borden town, the whole detained for want of Carriages. I requested an audience of both branches of the legislature which they readily Granted, urged the necessity of their Immediate attention to provide the means of transporting the flour to the army, Kings ferry or New windsor, and to procure whatever they could within the State and to forward It without delay: I dwelt on the danger the states were exposed to from the greatly reduced State of the Army, pointed at the Extra-expence Occassioned by the necessity of frequently drawing to and detaining the Militia in the field, Observed how heavy that service must Inevitably fall on the States In the vicinity of the Enemys main post unless the Army was Effectually and Speedily reinforced, Remarked that altho we had abundant resources yet If every state would depend that others should take the lead nothing would be done and ruin to all must be the Consequence; and added every argument which occured to Impel them to Instantanous Exertion. I obtained Explicit promises that they would without a moments delay procure Carriages to Convey the flour ⟨illegible⟩ as I had requested. that they would take measures to Collect all that could possibly be spared from the Inhabitants, which they apprehended was not any Considerable quantity. That the Completion of their line would Claim their unremitted Attention—And that they would In every Instance and with great alacrity Comply with the requisitions which had been made of them, as far as they were in condition to furnish the Supplies. On my arrival here I waited on Mr President Reed and entered into a full and minute disscussion of our Affairs, and decidedly declared, that unless the States paid Stricter Attention to the requisitions of Congress than

had hitherto been done by any of them, and furnished the Supplies allotted to them to provide that the Contest could not be maintained, that disgrace and ruin must Ensue. he appeared Alarmed, promised Every thing should be done that depended on him, but I could not draw forth any Assurances that the requisitions made from this State would be complied with. Indeed I fear we shall not receive them, I mean thro the Authority of the State—The Merchants are however roused Mr Robert Morris is at the head of an Association for the purpose of furnishi[n]g the Army with three Millions of rations, for which the public is to reimburse them assoon as their finances will admit. They have yesterday sent on five hundred barrels of Flour which is to be transported by Carriages to be hired by Mr Meredith and another Gentlemen from trenton to Kings Ferry or Windsor. Reflecting how Exceedingly your Excellency is pressed with business I have taken the liberty to advise the board of war to desire Gen: Howe to keep a number of boats constantly at Kings Ferry to Convey the flour from thence as fast as It arrives, and that the Officer commanding at that post Should turn the Carriages by Ring wood to Windsor If the approach of an Enemy should render the rout to Kings ferry unsafe.
Congress who are eternally penelopyzing have directed that no Corn Should be sent to this Quarter from Virginia, unless the Governor of that State Judges that It can be spared from the Southern army. I have Observed to the Virginia Gentlemen now here that In the present Scarcity of forrage to the Northward, and which will Increase until the Rye harvest It will be Impracticable to put any Considerable army In motion, unless Virginia Sends us Sixty thousand Bushells, they have promised to recommend It to Governor Jefferson.
Gen: Gates is directed by Congress to take the Command to the Southward—The Enemy have penetrated Into North Carolina where they fell on Colo: Beaufort with the remainder of the Virginia Line which they have dispersed or cut to pieces, a[d]vices say only Seven have Escaped of which the Colonel is one The Militia men collecting in Virginia & North Carolina are moving on to Join Gen: De Kalb.
Permitt me to Intreat the favor of one of the Gentlemen to forward the Inclosed. I beg my respects to all of them. I am Dear Sir Most Affectionately and Sincerely Your Excellencys Obedient Servant

Ph: Schuyler

